Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/21/2020 and 07/27/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-5, 8-12, and 16-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0088465 A1.
Regarding claim 1, Namiranian teaches a method, performed in a migration entity (see at least Fig. 4), for enabling migration of a subscription from a source 
receiving, from the source device, a request for migration of a first profile associated with the subscription to the destination device (see at least Fig. 4), securing a second profile associated with the subscription to be provisioned onto the eUICC of the destination device (see at least Fig. 4 and ¶ [0057]), wherein at least one piece of subscription information is the same for the first and second profiles (see at least ¶ [0079]), and providing an activation code for use in migration of the subscription to the destination device (see at least ¶ [0079]).

Regarding claim 2, Golla teaches the method as claimed in claim 1.  In addition, Golla teaches the method further comprising: receiving from the source device, a confirmation of the first profile associated with the subscription having been deleted in the source device (see at least Fig. 4 (406, 408, 508, and 510); disassociate request/verify). 

Regarding claim 3, Golla teaches the method as claimed in claim 1.  In addition, Golla teaches wherein the migration of the subscription is user-launched (see at least ¶ [0067]-[0068]; “In a first act, the master mobile device 302 taps the slave mobile device 312. A first communicative relationship 322 is formed. The NFC protocol detects the tap and recognizes the tap as a possible first action to transfer an activated subscription 320. The detection may be based on the slave mobile device 312 not having an activated subscription, or the detection may be based on information 

Regarding claim 4, Golla teaches the method as claimed in claim 1.  In addition, Golla teaches wherein the first and second profiles have as common subscription information at least one of an International mobile subscriber identity (IMS) and Mobile Station International Subscriber Directory Number (MSISDN) (see at least ¶ [0054]).

Regarding claim 5, Golla teaches the method as claimed in claim 1.  In addition, Golla teaches further comprising: prior to the securing, receiving, from the source device, an identification (EID) of an embedded universal integrated circuit card (eUICC) of the destination device (see at least ¶ [0068]). 

Regarding claim 8, Golla teaches a computer program product comprising a non-transitory computer readable media storing a computer program for a 
receiving, from the source device, a request for migration of a first profile associated with the subscription to the destination device (see at least Fig. 4), securing a second profile associated with the subscription to be provisioned onto the eUICC of the destination device (see at least Fig. 4 and ¶ [0057]), wherein at least one piece of subscription information is the same for the first and second profiles (see at least ¶ [0079]), and providing an activation code for use in migration of the subscription to the destination device (see at least ¶ [0079]).

Regarding claim 9, Golla teaches a migration entity enabling migration of a subscription from a source device to a destination device (see at least Fig. 4), the migration entity configured to: 
receive, from the source device, a request for migration of a first profile associated with the subscription to the destination device (see at least Fig. 4), secure a second profile associated with the subscription to be provisioned onto the eUICC of the destination device (see at least Fig. 4 and ¶ [0057]), wherein at least one piece of subscription information is the same for the first and second profiles (see at least ¶ [0079]), and provide an activation code for use in migration of the subscription to the destination device (see at least ¶ [0079]).



Regarding claim 11, Golla teaches the migration entity as claimed in claim 9.  In addition, Golla teaches the migration entity further configured to: provide a migration service accessible from the source device through one of a migration application in the source device and a migration portal (see at least ¶ [0068]). 

Regarding claim 12, Golla teaches the migration entity as claimed in claim 9.  In addition, Golla teaches the migration entity further configured to: prior to the securing, receive, from the source device, an identification, EID, of an embedded universal integrated circuit card, eUICC, of the destination device (see at least ¶ [0068]).  

Regarding claim 16, Golla teaches the migration entity as claimed in claim 9.  In addition, Golla teaches wherein the first and second profiles have as common subscription information one of an International mobile subscriber identity (IMSI) and Mobile Station International Subscriber Directory Number (MSISDN) (see at least ¶ [0054]).


sending, to a migration entity, a request for migration of a first profile associated with the subscription to the destination device (see at least Fig. 4), sending, to the migration entity, one of an identification (EID) of an embedded universal integrated circuit card (eUICC) of the destination device or an indication about the EID of the eUICC of the destination device being unknown (see at least ¶ [0068]), and receiving, from the migration entity, an activation code for use in downloading a second profile to the destination device (see at least ¶ [0079]).

Regarding claim 18. Golla teaches the method as claimed in claim 17.  In addition, Golla teaches the method further comprising: sending, to the migration entity, a confirmation of the first profile associated with the subscription having been deleted in the source device (see at least Fig. 4 (406, 408, 508, and 510); disassociate request/verify).

Regarding claim 19, Golla teaches the method as claimed in claim 17.  In addition, Golla teaches wherein the migration of the subscription is user-launched; and wherein the source device provides access to a migration service in the migration entity through one of a migration application in the source device and a migration portal (see at least ¶ [0068]).



Regarding claim 21, Golla teaches the method as claimed in claim 18. In addition, Golla further teaches wherein sending, to the migration entity, the confirmation of the first profile associated with the subscription having been deleted in the source device, comprises signing the confirmation by a certificate for the eUICC and including in the confirmation an identity identifying the first profile (see at least ¶ [0068]).

Regarding claim 22, Golla teaches a source device enabling migration of a subscription to a destination device, the source device configured to: send, to a migration entity, a request for migration of a first profile associated with the subscription to the destination device (see at least Fig. 4), send, to the migration entity, one of an identification (EID) of an embedded universal integrated circuit card (eUICC) of the destination device or an indication about the EID of the eUICC of the destination device being unknown (see at least ¶ [0068]), and receive, from the migration entity, an activation code for use in downloading a second profile to the destination device (see at least ¶ [0079]).



Regarding claim 24, Golla teaches the source device as claimed in claim 23.  In addition, Golla further teaches the source device further configured to send, to a migration entity, the confirmation of a first profile associated with the subscription having been deleted in the source device, by signing the confirmation by a certificate for the eUICC and including in the confirmation an identity identifying the first profile (see at least ¶ [0068]).

Regarding claim 25, Golla teaches the source device as claimed in claim 22.  In addition, Golla further teaches wherein the first and second profiles have as common subscription information at least one of an International mobile subscriber identity (IMSI) and Mobile Station International Subscriber Directory Number (MSISDN) (see at least ¶ [0054]).

Regarding claim 26, Golla teaches the source device as claimed in claim 22.  In addition, Golla further teaches wherein the migration of the subscription is user-launched; and the source device is further configured to: provide access to a .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 6, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Golla as applied to claims 1 and 9 above, in view of US 10/321,303 by Namiranian.
Regarding claim 6, Golla teaches the method as claimed in claim 1.  
Golla does not specifically teach wherein the migration entity comprises a network entity; and wherein securing the second profile for the destination device comprises sending, to a Subscription Manager Data Preparation (SM-DP+) entity, a request for updating the first profile related to the subscription and receiving in response a confirmation of a second profile having been created.

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the migration entity of Golla with the migration entity taught by Namiranian in order to trigger the subscription management service to distribute eSIM profiles. 

Regarding claim 7, Golla teaches the method as claimed in claim 1.  
Golla does not specifically teach wherein the migration entity comprises a 5S Subscription Manager Data Preparation (SM-DP+) entity; and wherein securing the second profile for the destination device comprises creating a profile package with at least some profile data being the same as for the first profile of the source device.
In the same field of endeavor, Namiranian teaches wherein the migration entity comprises a 5S Subscription Manager Data Preparation (SM-DP+) entity (see at least col. 2 lines 59-66; “In some embodiments, each of the subscription management 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the migration entity of Golla with the migration entity taught by Namiranian in order to trigger the subscription management service to distribute eSIM profiles. 

Regarding claim 13, Golla teaches the migration entity as claimed in claim 9. 
Golla does not specifically teach wherein the migration entity comprises a network entity; and wherein securing the second profile for the destination device comprises sending, to a Subscription Manager Data Preparation (SM-DP+) entity, a request for updating the first profile related to the subscription and receiving in response a confirmation of a second profile having been created.
In the same field of endeavor, Namiranian teaches wherein the migration entity comprises a network entity; and wherein securing the second profile for the destination device comprises sending, to a Subscription Manager Data Preparation, (SM-DP+), entity (see at least col. 2 lines 59-66; “In some embodiments, each of the subscription management services 108(1)-108(N) may be provided by at least one Subscription Manager Data Preparation (SM-DP), at least one Subscription 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the migration entity of Golla with the migration entity taught by Namiranian in order to trigger the subscription management service to distribute eSIM profiles. 

Regarding claim 14, Golla in view of Namiranian teaches the migration entity as claimed in claim 13.  In the obvious combination, Namiranian further teaches wherein the request for updating comprises identification of the first profile and indication on any parameter changes (see at least col. 9 lines 29-40 and col. 13 lines 4-18).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the migration entity of Golla with the migration entity taught by Namiranian in order to trigger the subscription management service to distribute eSIM profiles. 

Regarding claim 15, Golla teaches the migration entity as claimed in claim 9. wherein the migration entity comprises a Subscription Manager Data Preparation (SM-DP+) entity; and wherein the migration entity is further configured to: secure a second profile for the destination device by creating a profile package with at least some profile data being the same as for the first profile of the source device.

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the migration entity of Golla with the migration entity taught by Namiranian in order to trigger the subscription management service to distribute eSIM profiles. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465